The defendants’ petition for certification for appeal from the Appellate Court, 42 Conn. App. 563 (AC 14586), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that there was sufficient evidence in the record to create a material issue of fact as to whether the defendants had actual or constructive notice of prior trespassers?
“2. Is the rule of § 335 of the Restatement (Second) of Torts regarding the duty of care owed a trespasser applicable to an electric utility whose operations are governed by § 16-11-102 (a) of the Regulations of Connecticut State Agencies?
“3. Did the Appellate Court properly conclude that there was sufficient evidence on the record to create a material issue of fact as to whether or not Royal Park Limited Partnership created or maintained the switch gear that caused the injury to the plaintiff?”
Brian T. Henebry and Barbara J. Sheedy, in support of the petition.
Joel M. Ellis, in opposition.
Decided March 27, 1997